Name: Commission Regulation (EEC) No 1721/93 of 30 June 1993 laying down the prices and amounts fixed in ecus by the Council in the seed sector and reduced as a result of monetary realignments
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  means of agricultural production
 Date Published: nan

 1 . 7. 93 Official Journal of the European Communities No L 159/109 COMMISSION REGULATION (EEC) No 1721/93 of 30 June 1993 laying down the prices and amounts fixed in ecus by the Council in the seed sector and reduced as a result of monetary realignments Whereas for the 1993/94 marketing year the amounts of aid for seeds are fixed by Council Regulation (EEC) No 1739/91 (6) ; whereas for the 1994/95 and 1995/96 marketing years the amounts of aid for seeds are fixed by Council Regulation (EEC) No 1570/93 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of monetar realign ­ ment (2), as last amended by Regulation (EEC) No 1330/93 (3), and in particular Article 2 thereof, Whereas Regulation (EEC) No 3824/92 establishes the list of prices and amounts affected by the coefficient 0,013088 fixed by Commission Regulation (EEC) No 537/93 (4), as last amended by Regulation (EEC) No 1331 /93 0, from the commencement of the 1993/94 marketing year as part of the arrangements for automati ­ cally dismantling negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the reduction in the resulting prices and amounts should be specified for each sector concerned and the value of the reduced prices should be fixed ; Article 1 The prices and amounts applicable to the 1993/94 marke ­ ting year and to the 1994/95 and 1995/96 marketing years in the seed sector, reduced in accordance with Article 2 of Regulation (EEC) No 3824/92, shall be those indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 387, 31 . 12. 1992, p . 29 . (J) OJ No L 132, 29 . 5 . 1993, p . 113 . (4) OJ No L 57, 10 . 3 . 1993, p . 18 . H OT No L 132, 29 . 5 . 1993, p . 114 . (") OJ No L 163 , 26 . 6 . 1991 , p . 37 . O OJ No L 154, 25 . 6 . 1993, p . 44 . No L 159/110 Official Journal of the European Communities 1 . 7 . 93 ANNEX 1993/94 MARKETING YEAR Aid applicable in the Community (ECU/100 kg) Amount , of aid CN code Description 1993/94 1 . CERES 1001 90 10 Triticum spelta L. 11,9 1006 10 10 Oryza sativa L :  Japonica type varieties 12,3  Indica type varieties 14,3 2 . OLEAGINEAE ex 1204 00 10 Linum usitatissimum L. (textile) 23,5 ex 1204 00 10 Linum usitatissimum L. (oil seed) 18,6 ex 1207 99 10 Cannabis sativa L (monoecious) 17,0 3 . GRAMINEAE ex 1209 29 10 Agrostis canina L. 62,9 ex 1209 29 10 Agrostis gigantea Roth. 62,9 ex 1209 29 10 Agrostis stolonifera L 62,9 ex 1209 29 10 Agrostis capillaris L 62,9 ex 1209 29 80 Arrhenatherum elatius (L) P. Beauv. ex J. S. and K. B. Presl . 55,6 ex 1209 29 10 Dactylis glomerata L 43,7 ex 1209 23 80 Festuca arundinacea Schreb. 48,8 1209 23 80 Festuca ovina L. 36,1 1209 23 11 Festuca pratensis Huds. 36,1 1209 23 15 Festuca rubra L. 30,5 ex 1 209 29 80 Festulolium . 26,8 ex 1209 25 00 Lolium multiflorum Lam. 17,5 ex 1209 25 00 Lolium perenne L. :  Highly persistent, late or semi-late 28,9  New varieties and other 21,5  Low persistence semi-late , semi-early or early 15,9 ex 1209 29 80 Lolium x boucheanum Kunth 17,5 ex 1 209 29 80 Phleum Bertolinii (DC) 42,2 ex 1209 26 00 Phleum pratense L. 69,2 ex 1209 29 80 Poa nemoralis L 32,2 1209 24 00 Poa pratensis L 31,9 ex 1209 29 10 Poa palustris y Poa trivialis L 32,2 4 . LEGUMINOSAE ex 1209 29 80 Hedysarum coronarium L. 30,2 ex 1 209 29 80 Medicago lupulina L 26,4 ex 1209 21 00 Medicago sativa L. (ecotypes) 18,3 ex 1209 21 00 Medicago sativa L (varieties) 30,3 ex 1209 29 80 Onobrichis viciifolia Scop. 16,6 ex 0713 10 10 Pisum sativum L. (partim) (fodder pea) 0 ex 1209 22 00 Trifolium alexandrinum L 37,9 ex 1209 22 00 Trifolium hybridum L. 38,0 ex 1209 22 00 Trifolium incarnatum L. 37,9 ex 1209 22 00 Trifolium pratense L. 44,3 ex 1209 22 00 Trifolium repens L. 62,2 ex 1209 22 00 Trifolium repens L. var. giganteum 58,6 ex 1209 22 00 Trifolium resupinatum L 37,9 ex 0713 50 10 Vicia faba L. (partim) (fleid beans) 0 ex 1209 29 10 Vicia sativa L 25,4 ex 1209 29 10 Vicia villosa Roth. 19,9 1 . 7 . 93 Official Journal of the European Communities No L 159/ 111 1994/95 AND 1995/96 MARKETING YEARS Aid applicable in the Community (ECU/100 kg) CN code Description Amount of aid 1994/95 1995/96 1 . CERES 1001 90 10 Triticum spelta L. 11,9 11,9 1006 10 10 Oryza sativa L :  Japonica type varieties 12,3 12,3  Indica type varieties 14,3 14,3 2. OLEAGINEAE ex 1204 00 10 Linum usitatissimum L. (textile) 23,5 23,5 ex 1204 00 10 Linum usitatissimum L. (oil seed) 18,6 18,6 ex 1207 99 10 Cannabis sativa L (monoecious) 17,0 17,0 3 . GRAMINEAE ex 1209 29 10 Agrostis canina L 62,9 62,9 ex 1209 29 10 Agrostis gigantea Roth. 62,9 62,9 ex 1209 29 10 Agrostis stolonifera L 62,9 62,9 ex 1209 29 10 Agrostis capillaris L 62,9 62,9 ex 1209 29 80 Arrhenatherum elatius (L) P. Beauv. ex J. S. and K. B. Presl. 55,6 55,6 ex 1209 29 10 Dactylis glomerata L 43,7 43,7 ex 1209 23 80 Festuca arundinacea Schreb. 48,8 48,8 1209 23 80 Festuca ovina L 36,1 36,1 1209 23 11 Festuca pratensis Huds. 36,1 36,1 1209 23 15 Festuca rubra L. 30,5 30,5 ex 1209 29 80 Festulolium 26,8 26,8 ex 1209 25 00 Lolium multiflorum Lam. 17,5 17,5 . ex 1209 25 00 Lolium perenne L. :  Highly persistent, late or semi-late 28,9 28,9  New varieties and other 21,5 21,5  Low persistance, semi-late , semi-early or early 15,9 15,9 ex 1209 29 80 Lolium x boucheanum Kunth 17,5 17,5 ex 1209 29 80 Phleum Bertolinii {DC) 42,2 42,2 ex 1209 26 00 Phleum pratense L 69,2 69,2 ex 1209 29 80 Poa nemoralis L 32,2 32,2 1209 24 00 Poa pratensis L 31,9 31,9 ex 1209 29 10 Poa palustris y Poa trivialis L. 32,2 32,2 4. LEGUMINOSAE ex 1209 29 80 Hedysarum coronarium L 30,2 30,2 ex 1 209 29 80 Medicago lupulina L. 26,4 26,4 ex 1209 21 00 Medicago sativa L. (ecotypes) ' 18,3 18,3 ex 1209 21 00 Medicago sativa L. (varieties) 30,3 30,3 ex 1209 29 80 Onobrichis viciifolia Scop. 16,6 16,6 ex 0713 10 10 Pisum sativum L. (partim) (fodder pea) 0 0 ex 1 209 22 00 Trifolium alexandrinum L 37,9 37,9 ex 1209 22 00 Trifolium hybridum L. 38,0 38,0 ex 1 209 22 00 Trifolium incarnatum L 37,9 37,9 ex 1209 22 00 Trifolium pratense L. 44,3 44,3 ex 1 209 22 00 Trifolium repens L. 62,2 62,2 ex 1209 22 00 Trifolium repens L. var. giganteum 58,6 58,6 ex 1209 22 00 Trifolium resupinatum L. 37,9 37,9 ex 0713 50 10 Vicia faba L. (partim) (fleid beans) 0 0 ex 1 209 29 1 0 Vicia sativa L 25,4 25,4 ex 1209 29 10 Vicia villosa Roth. 19,9 19,9